DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 9-12 and 14 are pending in the instant invention.  According to the Amendments to the Claims, filed February 14, 2022, claims 1-5 and 9-12 were amended, claims 6-8 and 13 were cancelled and claim 14 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/KR2018/015699, filed December 11, 2018, which claims priority under 35 U.S.C. § 119(a-d) to KR 10-2017-0170098, filed December 12, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1 and 2, drawn to substituted dibenzo[c,f]imidazo[1,5-a]azepines represented by the Formula A, shown to the right; (2) claims 3, 4 and 14, drawn to a method for treating pain in a subject, wherein the method comprises administering… a substituted dibenzo[c,f]imidazo[1,5-a]azepine represented by the Formula A, shown to the right above; (3) claim 5, drawn to a method for treating inflammation in a subject, wherein the method comprises administering… a substituted dibenzo[c,f]imidazo[1,5-a]azepine represented by the Formula A, shown to the right above; and (4) claims 9-12, drawn to N-(9,13b-dihydro-1H-dibenzo[c,f]imidazo[1,5-a]azepin-3-yl)-2-hydroxy-benzamide represented by the Formula 3, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on November 12, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 14, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-5, 9-12 and 14 is contained within.

Reasons for Allowance

	Claims 1-5, 9-12 and 14 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted dibenzo[c,f]imidazo[1,5-a]azepines represented by the Formula A, as recited in claim 1; and (2) a process for preparing N-(9,13b-dihydro-1H-dibenzo[c,f]imidazo[1,5-a]azepin-3-yl)-2-hydroxybenzamide represented by the Formula 3, as recited in claim 9, respectively.
	Consequently, the limitation on the core of the substituted dibenzo[c,f]imidazo[1,5-a]-azepines represented by the Formula A that is not taught or fairly suggested in the prior art is R on the periphery of the dibenzo[c,f]imidazo[1,5-a]azepine core.  This limitation is present in the recited species of claim 2.
H-dibenzo[c,f]-imidazo[1,5-a]azepin-3-amine hydrochloride represented by the Formula 1 in the presence of a solvent, a base, and a coupling agent, in order to obtain N-(9,13b-dihydro-1H-dibenzo[c,f]imidazo-[1,5-a]azepin-3-yl)-2-hydroxybenzamide represented by the Formula 3.  This procedural step is present in the process for preparing N-(9,13b-dihydro-1H-dibenzo[c,f]imidazo[1,5-a]azepin-3-yl)-2-hydroxybenzamide represented by the Formula 3, as recited in claim 9.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
N-(9,13B-DIHYDRO-1H-DIBENZO[C,F]IMIDAZO[1,5-A]AZEPIN-3-YL)-2-HYDROXYBENZAMIDE, 2-((9,13B-DIHYDRO-1H-DIBENZO[C,F]IMIDAZO[1,5-A]AZEPIN-3-YL)CARBAMOYL)PHENYL ACETATE, METHODS FOR PREPARING THE COMPOUNDS AND ANTI-INFLAMMATORY AND ANALGESIC AGENTS INCLUDING THE COMPOUNDS

	has been deleted and replaced with the following:
---“SUBSTITUTED 9,13b-DIHYDRO-1H-DIBENZO[c,f]IMIDAZO[1,5-a]AZEPIN-3-YLBENZAMIDES AS ANTI-INFLAMMATORY AND ANALGESIC AGENTS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula A:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula A

or a pharmaceutically acceptable salt thereof,

wherein:

	R is H, C1-C5 alkyl, or C(O)C1-C5 alkyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (E-S); and


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (E-A),

or a pharmaceutically acceptable salt thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:

in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A method for treating pain in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 4, wherein the pain is selected from the group consisting of cancer pain, idiopathic pain, inflammatory pain, invasive pain, migraine, neuropathic pain, nociceptive pain, pathologic pain, post-operative pain, psychogenic pain, and trigeminal neuralgia.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 5, wherein the neuropathic pain is diabetic neuropathic pain.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	A process for preparing a compound represented by Formula 3:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula 3

wherein the process comprises:

reacting a compound represented by Formula 2:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula 2

with a compound represented by Formula 1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula 1

in the presence of a solvent, a base, and a coupling agent.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The process according to claim 10, wherein the solvent is selected from the group consisting of acetonitrile, chloroform, and dichloromethane.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The process according to claim 10, wherein the base is selected from the group consisting of N,N-diisopropylethylamine and triethylamine.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The process according to claim 10, wherein the coupling agent is selected from the group consisting of N,N’-dicyclohexylcarbodiimide, (1-[bis(dimethylamino)methylene]-1H-1,2,3-triazolo[4,5-b]pyridinium 3-oxide hexafluorophosphate), and 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Janina Malone (Reg. No. 47,768) on February 16, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624